Filed: 2/27/20
                       CERTIFIED FOR PUBLICATION

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                  DIVISION FIVE


 Conservatorship of the Person and
 Estate of E.B..


 PUBLIC GUARDIAN OF CONTRA
 COSTA COUNTY,
         Petitioner and Respondent,            A157280
 v.
                                               (Contra Costa County
 E.B.,
                                               Super. Ct. No. P18-01826)
         Objector and Appellant.


         Appellant E.B. was found to be gravely disabled following a jury trial at
which he was called as a witness over his objection. He appeals from an
order appointing respondent the Public Guardian of Contra Costa County
(public guardian) as his conservator under the Lanterman-Petris-Short (LPS)
Act and determining that his current placement in a mental health
rehabilitation facility was the least restrictive and most appropriate
placement. (Welf. & Inst. Code, § 5350, 5358, subd. (c)(1).) Appellant’s sole
contention is that he had a right to refuse to testify under the equal
protection clause, because that right has been statutorily granted in
proceedings to extend the commitment of persons found not guilty by reason
of insanity (NGI), and he is entitled to the same protection. (Pen. Code,
§ 1026.5.) We respectfully disagree with the recent decision in


                                          1
Conservatorship of Bryan S. (2019) 42 Cal.App.5th 190 (Bryan S.) and
conclude that LPS conservatees are similarly situated with NGI’s and with
individuals subject to other involuntary civil commitments for purposes of the
right against compelled testimony. But because the error was harmless in
this case, we affirm.
                              I. BACKGROUND
      Appellant has been diagnosed with schizophrenia. He was placed
under an LPS temporary conservatorship and on November 14, 2018, the
public guardian filed a petition under the LPS Act seeking appointment of a
conservator and alleging that appellant was gravely disabled as a result of a
mental disorder, was unable or unwilling to accept treatment voluntarily,
and was unable to manage his financial resources. The court denied
appellant’s written objection to compelled testimony and a jury trial was held
at which appellant was called as one of three witnesses who testified.
      A. Dr. Levin
      Psychiatrist Michael Levin, M.D., worked for Contra Costa County at
the Concord Mental Health Clinic and evaluated clients for the public
guardian’s office. He testified that appellant had diagnostic symptoms of
schizophrenia in the area of affect. Appellant was blunted and flat, and
showed signs of “thought blocking,” where he would stop during
conversations and be in his own thoughts for a while. One reason for thought
blocking is auditory hallucinations. Appellant takes three drugs to treat his
schizophrenia: the mood stabilizer Lithium Carbonate, the highest dose of a
monthly injection called Invega Sustenna, and a very potent medication
called Clozaril, which requires that a patient’s white cell blood count be taken
weekly. Appellant had told Dr. Levin that people have said he has
schizophrenia, but he has it “[n]ot that much.”



                                       2
      In Dr. Levin’s opinion, appellant had signs of anosognosia, meaning he
had limited insight into his illness and it would be more difficult for him to
cooperate with treatment. He had last worked 12 to 13 years ago assisting
his father as a mechanic, and had been living on supplemental security
income (SSI) ever since. Dr. Levin believed that appellant was gravely
disabled and has a major psychiatric illness. When appellant decompensates,
he becomes more agitated, labile (emotionally unstable) and paranoid. Dr.
Levin did not believe appellant would be able to negotiate for food and
shelter, noting that he has not been able to do so in the past and that his
current plan was to return to an apartment where he had previously lived.
      B. James Grey
      James Grey, a licensed marriage and family therapist, first had contact
with appellant when Grey was employed as a mental health clinical specialist
at the Concord Adult Mental Health Clinic. He testified that he began
assisting as appellant’s case manager in 2016, because appellant’s paranoid
behaviors were causing his housing to be at risk. Appellant was then living
in a specialized housing program that reduced his rate of rent so he could live
independently on SSI. He had removed and attempted to change door locks,
vandalized the apartment and taken the heater off the wall to look for
monitoring devices. Grey set up clinic appointments and offered appellant
transportation, but appellant was inconsistent in complying with medication
and treatment. Sometimes, he was agitated and unwilling to go to the clinic.
      Grey noticed that appellant had bottles of medication that were months
old, as well as unfilled prescriptions written by the psychiatrist. Appellant
failed to cash many of his weekly checks for personal needs, which Contra
Costa County issued to appellant in its role as his money manager.
Appellant once refused to cash a check at a bank because there were female



                                        3
tellers and he thought they were judging him because the check had the
County’s name on it.
      In 2017, Grey went to work with the public guardian and was assigned
to appellant’s case as deputy conservator after a temporary conservatorship
was ordered. Appellant was being treated at San Jose Behavioral Health, an
in-patient hospital for people with mental illnesses, which released him to a
shelter against the advice of Grey, who did not believe appellant could
provide for his own food, clothing or shelter. Appellant ended up in an
emergency psychiatric facility within a week, was again discharged against
Grey’s advice, and was transferred to an inpatient psychiatric emergency
hospital. From there, he went to Contra Costa Medical Center and later to
Crestwood Napa Valley, also known as Crestwood Angwin. Grey visited
appellant at the hospital and Crestwood, where he found him to be guarded
and paranoid, with an extremely flat affect and a disorganized thought
process. Appellant sometimes believed his mother was not actually his
mother and that people around him were out to get him. He still failed to
take his medications and adhere to treatment with Grey as his case manager.
During the last few weeks before trial, Grey had met with appellant and he
reluctantly took his medication in an agitated, frustrated manner.
Appellant’s only plan if released was to return to his old apartment, but he
did not present Grey with a lease or other verification he had rented the unit.
      C. Appellant
      Appellant testified that he had been staying at a board and care in
Angwin, and before that he had been in a mental health unit. Asked if he
knew why he was there, appellant responded, “I didn’t know T-Con had to
deal with being here and being there. It has nothing to do with each other.”
He then testified that Grey said he needed extra care. Asked what he wanted



                                       4
to happen, he said, “Oh, I even kind of have really spoken not too clearly
about this. But I’m more towards the neutrality and leaving enough area of a
cushion that I could have—so I could leave the temporary conservatorship
because maybe it’s that I don’t need it. And I know I have a mental health—
mental health. [¶] I know what it is. I live with it. I take medications for it.
When I know I don’t need medications, I don’t need medications. [¶] But if
you will there’s always a little strike pad here that we can always roughly
just braze and find my history find out my – and my future means too. I’m
trying to save this for myself.”
      Asked if he believed he had a mental disorder, appellant testified that
he had attention deficit disorder as a kid, and then it changed. “I just had a
learning disability. They didn’t say anything about anxiety disorders or any
manic problem or anything else like that.” Asked about his medication, he
named Lithium Carbonate and Clozaril. He didn’t really understand why he
was taking these medications; the medical doctors just decided he would take
them. “I was admitted out of unbreeching contract. There’s something just
going on.” He acknowledged that he was “sort of still dependent” on the
program at Angwin. He would take his medications if released from the
hospital and would get them at Rite Aid. Asked how he would pay for food if
released, appellant said, “Pay for food? Rely on the conservatorship.”
                               II. DISCUSSION
      A person is “gravely disabled” and may be placed in an LPS
conservatorship when he or she has, “[a] condition in which a person, as a
result of a mental health disorder, is unable to provide for his or her basic
personal needs for food, clothing, or shelter.” (Welf. & Inst. Code, § 5008,
subd. (h)(1).) Appellant contends, as a matter of equal protection, that in the
jury trial on the petition to establish an LPS conservatorship under this



                                        5
provision, he should not have been compelled to testify over his objection. We
agree that he is similarly situated to persons subject to involuntary civil
commitments who are not compelled to testify against themselves and that
the court should have held an evidentiary hearing on whether the disparity
was justified.
      A. Equal Protection—Disparate Treatment of LPS Conservatees
      “Under both the United States and California Constitutions, a person
has the right to refuse to answer potentially incriminating questions put to
him or her in any proceeding; in addition, the defendant in a criminal
proceeding enjoys the right to refuse to testify at all.” (People v. Dunley
(2016) 247 Cal. App. 4th 1438, 1446 (Dunley); see U.S. Const., 5th & 14th
Amends.; Cal. Cont., art. 1, § 15.) There is no constitutional right to refuse to
testify in civil proceedings, including in LPS commitment proceedings.
(Cramer v. Tyars (1979) 23 Cal. 3d 131, 137–138 (Cramer); Conservatorship of
Bones (1987) 189 Cal. App. 3d 1010, 1017 (Bones); Conservatorship of Barber
(1984) 153 Cal. App. 3d 542, 550 (Barber).)
      In Hudec v. Superior Court (2015) 60 Cal. 4th 815, 818 (Hudec), our
Supreme Court concluded that persons who had been found NGI could not be
compelled to testify at commitment extension hearings even though they
were civil in nature because Penal Code section 1026.5, subdivision (b)(7),
which governs such proceedings, incorporates “ ‘ “the rights guaranteed under
the federal and State Constitutions for criminal proceedings.” ’ ” (Id. at
p. 826, italics omitted.) Hudec thus recognizes that persons subject to an NGI
extension proceeding have a statutory right not to testify against themselves,
even if they do not have a constitutional right not to do so.
      Appellant acknowledges that there is no constitutional right not to
testify against oneself in conservatorship trials, and further acknowledges



                                        6
that the LPS Act does not create a statutory right similar to the NGI statute.
(Bones, supra, 189 Cal.App.3d at p. 1017; Barber, supra, 153 Cal.App.3d at
p. 550.) But he argues that equal protection principles require that we apply
the same rule regarding compelled testimony in LPS proceedings as we do
under Hudec in NGI proceedings.
      “ ‘ “The first prerequisite to a meritorious claim under the equal
protection clause is a showing that the state has adopted a classification that
affects two or more similarly situated groups in an unequal manner.”
[Citations.] This inquiry is not whether persons are similarly situated for all
purposes, but “whether they are similarly situated for purposes of the law
challenged.” ’ [Citation.] In other words, we ask at the threshold whether
two classes that are different in some respects are sufficiently similar with
respect to the laws in question to require the government to justify its
differential treatment of these classes under those laws.” (People v. McKee
(2010) 47 Cal. 4th 1172, 1202 (McKee).) If the two groups are similarly
situated, the next question is whether the state has justified the disparate
treatment, applying either the “rational basis” or “strict scrutiny” test, as
appropriate, to analyze the statute’s constitutionality. (People v. Shields
(2011) 199 Cal. App. 4th 323, 333.)
      In McKee, supra, 47 Cal.4th at pages 1183–1184, the court considered
whether equal protection principles were violated by an amendment that
changed the two-year commitment term for sexually violent predators (SVP’s)
to an indeterminate term from which the SVP could be released only if he
proved by a preponderance of the evidence that he no longer qualified under
the law. The defendant argued SVP’s were similarly situated to mentally
disordered offenders (MDO’s) for the purpose of obtaining release from
commitment, yet the latter remained subject to a commitment for only a



                                        7
limited term. (Id. at pp. 1200–1203, 1207.) The Court rejected an argument
by the People that differences in the definitions and treatment of SVP’s and
MDO’s and the dangers posed by those groups rendered them dissimilar for
equal protection analysis. (Id. at p. 1202.) The Supreme Court found persons
committed under the different statutes were similarly situated for purposes
of the conditions for release from their commitments. “All that the above
passage demonstrates is the incontrovertible point that SVP’s and MDO’s do
not share identical characteristics. But the identification of the above
differences does not explain why one class should bear a substantially greater
burden in obtaining release from commitment than the other.” (Ibid.) It
remanded the case for an evidentiary hearing on whether the disparate
treatment was justified.1
      Looking to the first prong of equal protection analysis, appellant argues
that because LPS conservatees may be involuntarily confined in state
hospitals as a result of their mental illness, they are similarly situated with
NGI’s. (Welf. & Inst. Code, § 5358, subd. (a)(2).) A number of cases have
looked to Hudec and found that a rule allowing compelled testimony in cases
involving commitments under the MDO or SVP laws may violate equal
protection because SVP’s and MDO’s are similarly situated to NGI’s for the
purpose of compelled testimony. (People v. Flint (2018) 22 Cal.App.5th 983,
989–991 [SVP’s similarly situated to NGI’s; case remanded for evidentiary
hearing on whether disparate treatment justified]; People v. Alsafar (2017)
8 Cal.App.5th 880, 887 [MDO’s are similarly situated to NGI’s; appeal
dismissed as moot]; People v. Field (2016) 1 Cal.App.5th 174, 196–197 [SVP
similarly situated to NGI for purposes of testimonial privilege; case


      1
        In People v. McKee (2012) 207 Cal. App. 4th 1325, 1347, the court on remand
upheld the electorate’s reasons for treating SVP’s more harshly than MDO’s.

                                         8
remanded for evidentiary hearing on justification for different treatment];
Dunley, supra, 247 Cal.App.4th at pp. 1450, 1453–1454, fn. 14 [MDO’s are
similarly situated to NGI’s and SVP’s for purposes of right of refusing to
testify; appeal dismissed as moot]; People v. Landau (2016) 246 Cal. App. 4th
850, 864–865 [determining that SVP’s are similarly situated to NGI’s and
allowing parties to address on remand whether different treatment is
justified]; People v. Curlee (2015) 237 Cal. App. 4th 709, 715–717 [determining
that SVP’s are similarly situated to NGI’s for purposes of the right of refusing
to testify but remanding matter for an evidentiary hearing regarding
whether the difference in treatment is justified].) The reasoning of these
cases applies with equal force to LPS commitment proceedings, at least for
the purpose of the testimonial privilege.
      Although the LPS statute focuses on the prompt evaluation and
treatment of persons with serious mental disorders without respect to their
criminal activities (Conservatorship of Ben C. (2007) 40 Cal. 4th 529, 540),
this does not change the nature of the confinement under its provisions and
the resulting deprivation of liberty. “The extent to which liberty is at stake
can be ascertained by reviewing exactly what awaits an individual subjected
to a grave disability proceeding. When the establishment of a
conservatorship is recommended, the court may appoint a temporary
conservator who has the power to keep the individual in a treatment facility
for up to six months pending the outcome of a trial on the issue of grave
disability. ([Welf. & Inst. Code], §§ 5352.1, 5353.) If the individual is found
to be ‘gravely disabled,’ the court then appoints a conservator and specifies
the powers which the conservator will possess. ([Welf. & Inst. Code], §§ 5357,
5358.) One of the principal powers which the court may grant a conservator
is the right to place a conservatee in an institution. Unlike a person who is



                                        9
found to be imminently dangerous to others. . . , the person who is found to be
gravely disabled can be involuntarily confined in a mental hospital for up to a
year by his or her conservator, with the possibility of additional year-long
extensions. ([Welf. & Inst. Code], §§ 5358, 5361.) The period of temporary
conservatorship is not included in the one-year period. ([Welf. & Inst. Code],
§ 5361.) If the conservator petitions to reestablish an expiring
conservatorship, the court may order the conservatee confined past the
termination date until renewal proceedings are completed. ([Welf. & Inst.
Code], § 5361.) In effect, these statutes assure in many cases an unbroken
and indefinite period of state-sanctioned confinement. ‘The theoretical
maximum period of detention is life as successive petitions may be filed . . .
.’ ” (Conservatorship of Roulet (1979) 23 Cal. 3d 219, 223-224.)
      An LPS conservatee thus faces an involuntary commitment similar to
NGI’s (and MDO’s and SVP’s) even if the reason behind that commitment is
more benevolent. The reasons underlying an LPS commitment, while not
identical to civil commitment schemes applicable to those who have been
convicted of crimes, overlap with them. The primary purpose of NGI
extension proceedings and MDO and SVP commitments is to protect the
public from people found dangerous to others and who need treatment for a
mental disorder, but an ancillary purpose is to provide mental health
treatment for the disorder. (Dunley, supra, 247 Cal.App.4th at pp.
1448–1449; Hudec, supra, 60 Cal. 4th 823 [NGI extension]; In re Qawi (2004)
32 Cal. 4th 1, 9 [MDO]; Curlee, supra, 237 Cal.App.4th at p. 720 [SVP].) And,
while an LPS conservatee need not be proved dangerous to the public in all
circumstances, one purpose of the LPS Act is to “guarantee and protect public
safety.” (Welf. & Inst. Code, § 5001, subd. (c).) Indeed, one definition of
“grave disability” for purposes of an LPS conservatorship requires that the



                                       10
conservatee be found dangerous to others: a so-called Murphy
conservatorship may be established under the LPS law when a person
currently charged with “a felony involving death, great bodily harm, or a
serious threat to the physical well-being of another person,” and for which
probable cause has been found, has been found mentally incompetent but
represents a substantial danger of physical harm to others by reason of the
mental disease, defect or disorder. (Welf. & Inst. Code, § 5008, subd.
(h)(1)(B); People v. Karriker (2007) 149 Cal. App. 4th 763, 775; see
Welf. & Inst. Code, § 5300, subds. (a)(1), (a)(2) & (a)(3) [confinement for up to
180 days under LPS Act upon showing that person “presents a demonstrated
danger of inflicting substantial physical harm upon others”].)
       Moreover, many of the same procedural protections apply in a trial to
declare someone an LPS conservatee as apply in other proceedings to
establish involuntary commitments. As with NGI extension proceedings,
MDO proceedings, and SVP proceedings, a proceeding to declare a
conservatorship under the LPS statute requires that the government bear the
burden of proof beyond a reasonable doubt, and that the subject of the
petition have the right to a jury trial and a unanimous verdict. (Hudec,
supra, 60 Cal. 4th 821–822, 828 [NGI extension]; Conservatorship of John L.
(2010) 48 Cal. 4th 131, 143 [LPS conservatorship]; McKee, supra, 47 Cal.4th
at pp. 1201–1202 [describing MDO proceedings]; Curlee, supra, 237
Cal.App.4th at p. 719–720 [SVP proceedings].)2 While we do not doubt that
there are some purposes for which an LPS conservatee is dissimilar to those
subject to involuntary commitments by reason of their criminal history and
dangerousness, the public guardian has offered no compelling reason why

       2
        In an initial trial on an insanity defense, the defendant has the burden of proof by
a preponderance of the evidence of proving insanity. (In re Franklin (1972) 7 Cal. 3d
126, 141.)

                                             11
these procedural protections should not include the right against compelled
testimony.
      The public guardian argues against the conclusion that LPS
conservatees are similarly situated to NGI’s, SVP’s and MDO’s, pointing out
that those other three groups are subject to their civil commitment only
because they have been found guilty of committing a crime and currently
pose a danger to others. (Pen Code, §§ 1026. subd. (a) [NGI plea requires
court to first conduct trial on issue of guilt in which the defendant is
conclusively presumed sane; only if defendant found guilty does case proceed
to trial on sanity]; 2962, subd. (a) [mental health treatment given to MDO’s
as condition of parole]; Welf. & Inst. Code, § 6600, sub. (a) [SVP defined as
“person who has been convicted of sexually violent offense”]; see McKee,
supra, 47 Cal. 4th 1209, fn. 11 [NGI’s, SVP’s and MDO’s more closely
resemble each other than LPS conservatees due to the determination that
they have committed crimes].) The public guardian reasons that because
these three groups share qualities that LPS conservatees do not, the latter
group is not similarly situated with the others and equal protection principles
are not offended, in compelling prospective LPS conservatees to testify.
      It is an “incontrovertible point” that NGI’s, SVP’s and MDO’s do not
share identical characteristics with LPS conservatees, who have not
necessarily been convicted of a crime or found to be dangerous. (McKee,
supra, 47 Cal.4th at p. 1203.) Because of these differences, it is permissible
to treat persons subject to other types of commitments differently from LPS
conservatees in some respects. (See In re Smith (2008) 42 Cal. 4th 1251,
1267–1268 [because SVP’s currently in prison, they may be committed based
on finding of mental disorder that makes them likely to engage in sexually
violent criminal behavior, even though those not in prison can be subject to a



                                        12
long-term civil commitment under the LPS Act only if gravely disabled];
People v. Cooley (2002) 29 Cal. 4th 228, 252–254 [LPS conservatee and SVP’s
not similarly situated for purposes of probable cause hearing].) But this is
not dispositive in determining whether the groups are similarly situated for
purposes of the testimonial privilege. Case law has recognized that
criminality and dangerousness may be the basis for adopting different types
of civil commitments, but it has also recognized “consideration of prior
criminal conduct as a basis for distinguishing among dangerous persons must
be reasonable.” (Conservatorship of Hofferber (1980) 28 Cal. 3d 161, 173,
fn. 10 [upholding law enacting Murphy conservatorship, which must be
construed to include requirement that by reason of mental disease, defect or
disorder, person represents a substantial danger to others, against argument
that statute denies equal protection because incompetence to stand trial
bears no rational relationship to “grave disability” as term was then defined
under LPS Act].) It is not a reasonable distinction to say that individuals
who have not engaged in criminal conduct can be required to testify against
themselves in a trial to determine whether they might be committed against
their will when a person whose commitment is linked to his criminal conduct
can elect to remain silent. At least, the nature of the commitment requires a
finding that the groups are similarly situated for purposes of requiring the
state to justify this disparate treatment.
      The primary benefit of allowing compelled testimony in a case involving
involuntary commitments is that it produces a more accurate verdict by
allowing the trier of fact to observe firsthand the demeanor of the person the
state seeks to commit. (See Hudec, supra, 60 Cal,4th a p. 830; Cramer,
supra, 23 Cal.3d at p. 139.) This interest in an accurate verdict exists in all
involuntary commitment schemes—indeed, it might be argued that the



                                       13
interest is even greater when the mental illness results in the person being a
danger to others.
      We emphasize that the constitutional right with which we are
concerned is equal protection, not the right against compelled testimony. We
in no way suggest that the constitution would preclude an LPS conservatee
from taking the stand under protest. But the state has determined to extend
the privilege against self-incrimination to persons subject to an NGI
extension proceeding, and SVP’s and MDO’s have been deemed by the courts
to be similarly situated. “MDO, NGI, and LPS proceedings have the same
underlying goal—protecting the public and treating severely mentally ill
persons. [Citations.] In the LPS context, ‘ “[t]he destruction of an
individual’s personal freedoms effected by civil commitment is scarcely less
total than that effected by confinement in a penitentiary.” ’ [Citation.] ‘[T]he
gravely disabled person for whom a conservatorship has been established
faces the loss of many other liberties in addition to the loss of his or her
freedom from physical restraint.’ [Citation.] ‘Indeed, a conservatee may be
subjected to greater control of his or her life than one convicted of a crime.’ ”
(Conservatorship of Heather W. (2016) 245 Cal. App. 4th 378, 383; see also
Conservatorship of Kevin A. (2015) 240 Cal. App. 4th 1241, 1249–1250 [right to
jury trial must be personally waived by prospective LPS conservatee unless
he or she is incompetent to waive right].)
      Another division of this court recently rejected the argument that LPS
conservatees are similarly situated to NGI’s for purposes of the testimonial
privilege. (Bryan S., supra, 42 Cal.App.5th at p. 195.) The court
acknowledged that LPS conservatees, like NGI’s, SVP’s and MDO’s, “are
subject to involuntary civil commitment as a result of their mental health.”
(Id. at p. 196.) But it concluded that LPS conservatees were different from



                                        14
NGI’s, SVP’s and MDO’s because they need not have been found guilty of a
crime or be a danger to others to be committed. (Ibid.) This distinction was
fatal to the claim that LPS conservatees are similarly situated. “As our
Supreme Court has explained, there is ‘no similarity between the aims and
objectives of the [LPS Act] and those of the criminal law. . . . “The
commitment is not initiated in response, or necessarily related, to any
criminal acts.” ’ [Citations.] Again, the purpose of civil commitments for
NGI’s, SVP’s, and MDO’s is to protect the public from people who have been
found to be dangerous to others and who need treatment for a mental
disorder. [Citation.] By contrast, the primary purposes of the LPS Act are to
provide prompt evaluation and treatment of persons with mental health
disorders; to provide such people with individualized treatment, supervision,
and placement services; and to encourage the use of all resources to
accomplish these objectives. [Citations.] ‘We cannot overemphasize the
importance of recognizing that a prospective conservatee is not a criminal
defendant but, in many cases, a person in dire need of the state’s
assistance.” ’ ” (Id. at p. 197.)
      While NGI’s, SVP’s and MDO’s may have been found guilty of a crime,
the purpose underlying those civil commitment schemes is not punishment,
but treatment for a mental health condition. (People v. Endsley (2018) 28
Cal.App.5th 93, 100–101 [NGI commitment is for purposes of treatment, not
punishment]; Hubbart v. Superior Court (1999) 19 Cal. 4th 1138, 1177–1179
[SVP Act does not impose “punishment”]; People v. Superior Court (Myers)
(1996) 50 Cal. App. 4th 826, 839 [MDO law “not punishment”].) LPS
conservatees may have a different criminal history than NGI’s, MDO’s, and
SVP’s, but at root, like those groups, they are committed against their will for
mental health treatment—possibly for the rest of their lives. As counsel for



                                       15
appellant aptly put it at oral argument, before they are asked to be “agents of
their own incarceration,” the state should be required to justify its decision to
treat LPS conservatees differently with respect to compelled testimony.
      Turning to the second prong of the equal protection analysis, the public
guardian made no showing that appellant’s compelled testimony was any
more necessary in the proceeding to declare appellant an LPS conservatee
than it would have been in other types of civil commitment proceedings. We
do not suggest the public guardian could not make such a showing, only that
such a showing has not been made as of yet. (See McKee, supra, 47 Cal.4th at
p. 1207; Curlee, supra, 237 Cal.App.4th at pp. 721–722.) The concurring
opinion’s thoughtful discussion of the differences between the LPS Act and
other civil commitment schemes raises points which are certainly relevant to
whether the state has justified its disparate treatment of LPS conservatees.
      B. Harmless Error
      In determining whether the case should be remanded to ascertain
whether the disparate treatment of LPS conservatees is justified, we must
also address the issue of prejudice. (Curlee, supra, 237 Cal.App.4th at
pp. 722–723.) The public guardian contends that even if appellant should not
have been compelled to testify, the error was harmless. This argument
requires us to determine which standard of prejudice applies—the harmless-
beyond-a-reasonable doubt standard applicable to federal constitutional
errors under Chapman v. California (1967) 386 U.S. 18, 24, or the less-
stringent miscarriage-of-justice/reasonable-probability-of-a-different-result
standard applicable to state law errors under People v. Watson (1956) 46
Cal. 2d 818, 836. (See People v. Blackburn (2015) 61 Cal. 4th 1113, 1132;
People v. Aranda (2012) 55 Cal. 4th 342, 354.)




                                       16
      As the public guardian notes, in Conservatorship of Walker (1987) 196
Cal. App. 3d 1082, 1094 (Walker), the court stated that the standard of
harmless error in conservatorship proceedings was the harmless-beyond-a-
reasonable-doubt standard of Chapman. (See also Conservatorship of Early
(1983) 35 Cal. 3d 244, 255.) Walker involved an erroneous instruction
regarding the elements necessary to impose a conservatorship (Walker at
p. 1092), and in our view should not be read for the broad proposition that all
errors in conservatorship proceedings should be measured under this
standard. After all, the Watson standard applies to errors of state law in
criminal trials; we do not believe an LPS conservatee is entitled to a higher
standard of prejudice than a criminal defendant for a comparable error.
Additionally, an NGI who challenged the admission of compelled testimony
under Hudec, which involved a statutory right against compelled testimony,
would presumably have the error evaluated under the Watson standard; we
do not believe a higher standard should be used to evaluate an equal
protection claim predicated on the same statutory right. (See People v. Epps
(2001) 25 Cal. 4th 19, 29 [denial of defendant’s statutory right to jury trial on
prior conviction reviewed under Watson standard]; People v. Barrett (2012) 54
Cal. 4th 1081, 1150–1151 (Liu, J., concurring and dissenting) [Watson
standard applies to federal equal protection claim based on denial of state
statutory right].)
      But even under the more demanding Chapman standard, the error was
harmless. Appellant’s own testimony was not essential for the public
guardian to prove its case (cf. People v. Haynie (2004) 116 Cal. App. 4th 1224,
1230), because it had two other witnesses who were familiar with appellant
and painted a vivid picture of someone who was unable to care for himself left
to his own devices due to his mental illness. Dr. Levin evaluated appellant



                                       17
on behalf of the public guardian and assessed appellant as suffering from a
grave disability based on his review of the medical records, his interactions
with appellant, and his discussions with appellant’s treating psychiatrist.
James Grey was a deputy conservator who had been assigned to appellant’s
case since 2017 and had contact with appellant since 2016. Even if the jurors
had not observed appellant’s demeanor on the stand, they would have known
that appellant was diagnosed as a schizophrenic; that he was on three
medications for his mental illness, one of which required careful and regular
white blood cell count monitoring; that he had been recently hospitalized for
his mental illness; that when living on his own he had engaged in behavior
that was not merely aberrant, but put his housing situation at risk; that he
was reluctant to participate in treatment and sometimes missed
appointments when he was living on his own; that he had limited insight into
his mental health condition; and that he did not consistently take his
medication or fully comply with his treatment unless required to do so. (See
Walker, supra, 196 Cal.App.3d at 1094 [instructional error harmless beyond a
reasonable doubt when “as a matter of law no jury could find [LPS
conservatee], on his own or with family help, capable of meeting his basic
needs for food, clothing or shelter”].)
                               III. DISPOSITION
      The judgment is affirmed.




                                          18
                                        NEEDHAM, J.




I concur.




SIMONS, Acting P. J.




Public Guardian of Contra Costa County v. E.B. / A157280

                                   19
      Burns, J., Concurring.
      I agree with my colleagues’ conclusions on prejudice and concur in the
disposition. As to the equal protection issue, I agree with my colleagues’
conclusion that the public guardian has not justified the Legislature’s
decision to grant a testimonial privilege in some civil commitment schemes
but withhold it in actions under the Lanterman-Petris-Short (LPS) Act. I
write separately to highlight relevant differences between the groups but
ultimately conclude that proposed LPS conservatees are similarly situated for
equal protection purposes.
                                             A.
      California has no fewer than nine involuntary civil commitment
schemes. (People v. Barrett (2012) 54 Cal. 4th 1081, 1093 (Barrett).) Most of
them apply to persons accused or convicted of a crime, including persons
found not guilty by reason of insanity (NGIs; Pen. Code, § 1026, subd. (a));
prisoners whose parole is conditioned on mental health treatment (called
mentally disordered offenders or MDOs; see id., § 2962, subd. (a)(1)); and
sexually violent predators (SVPs; Welf. & Inst. Code, § 6600 et seq.) 1
(Barrett, supra, 54 Cal.4th at pp. 1093-1094.)
      Two commitment schemes apply to people who need not have any
connection to the criminal justice system; one of those is the LPS Act (§ 5000
et seq.). (Barrett, supra, 54 Cal.4th at p. 1118 (conc. & dis. opn. of Liu, J.).)
The LPS Act serves the state’s interest, as parens patrie, in caring for citizens
who are unable to care for themselves. (In re Qawi (2004) 32 Cal. 4th 1, 15.)
Enacted in 1967, the LPS Act “ ‘established the most progressive . . .
commitment procedures in the country.’ ” (Id. at p. 17). It was intended, in
part, to “end[] the inappropriate and indefinite commitment of the mentally


      1
          Undesignated statutory references are to the Welfare and Institutions Code .

                                              1
ill.” (§ 5001, subd. (a); Conservatorship of Susan T. (1994) 8 Cal. 4th 1005,
1009 (Susan T.).)
      Accordingly, the LPS Act is “designed to ensure that conservatorship
proceedings are brought as a last resort, when voluntary treatment has been
refused and the temporary involuntary treatment provisions of the act have
been exhausted. Each level of treatment decreases the likelihood a
conservatorship proceeding will be necessary.” (Susan T., supra, 8 Cal.4th at
pp. 1018-1019.) Involuntary commitments are thus limited to incremental
periods of increasingly longer duration—a 72-hour detention for evaluation
and treatment (§ 5150, subd. (a)), which may be extended by 14 days if the
person is suicidal (§ 5250) and, in some counties, by another 30 days for
intensive treatment. (§ 5270.15, subd. (a).) If a jury finds a person to be
“gravely disabled” and unwilling to accept voluntary treatment, a court may
appoint a conservator for up to one year. (§ 5350.) Gravely disabled means
that, as a result of a mental health disorder, the person is unable to provide
for food, clothing, or shelter. (§ 5008, subd. (h)(1)(a).) A conservatorship may
be avoided entirely if the person can survive with the assistance of friends or
family. (§ 5350, subd. (e)(1).)
      The majority correctly recognizes the LPS Act may be invoked in
several different situations, including when mentally ill persons are found to
be dangerous to others. (See §§ 5008, subd. (h)(1)(B), 5150, subd. (a) [72-hour
hold for a person who is “a danger to others, or to himself or herself”], 5300
[short-term confinement of dangerous persons], 5350, subd. (a)(2); People v.
Karriker (2007) 149 Cal. App. 4th 763, 775 [discussing Murphy
conservatorships, which are intended to protect society from “ ‘dangerous
individuals who are not subject to criminal prosecution’ ”].) Accordingly, one
general purpose of the LPS Act is to protect public safety. (§ 5001, subd. (c).)



                                        2
Under the part of the LPS Act at issue here, however, there is no
requirement to show that appellant is dangerous or has been convicted or
accused of a crime. Rather, appellant’s conservatorship is grounded in a
mental health disorder that leaves him unable to care for himself. (§§ 5008,
subd. (h)(1)(A), 5350.)
      In contrast, the involuntary commitment schemes that apply to persons
accused or convicted of crimes are primarily intended to protect society from
dangerous people. (See People v. McKee (2010) 47 Cal. 4th 1172, 1203,
1206-1207 (McKee)[commitment of NGIs, SVPs, or MDOs requires proof of
danger to others]; Conservatorship of Bryan S. (2019) 42 Cal.App.5th 190,
196-197.) After a person found not guilty by reason of insanity has been
committed to a state hospital for the maximum term, a prosecutor may
extend the commitment if a jury finds the person “represents a substantial
danger of physical harm to others” because of a mental disorder. (Pen. Code,
§ 1026.5, subds. (b)(1), (b)(3).) Similarly, MDOs are violent criminals who
have mental disorders that make them a danger to others. (Pen. Code,
§ 2962.) SVPs are “ ‘a small but extremely dangerous group of sexually
violent predators’ ” (Cooley v. Superior Court (2002) 29 Cal. 4th 228, 253) with
mental disorders that predispose them to commit sexual crimes. (§ 6600,
subd. (c).)
                                      B.
      The testimonial privilege at issue here was originally part of a package
of criminal procedures that the Legislature imported into sex offender
commitment proceedings to address due process concerns. Our Supreme
Court likened involuntary commitment proceedings for mentally disordered
sex offenders (the predecessor to SVPs) to criminal trials, but without
adequate due process safeguards. (People v. Burnick (1975) 14 Cal. 3d 306,



                                       3
318-324; People v. Feagley (1975) 14 Cal. 3d 338, 349-352 (Feagley).) In
response, the Legislature amended the commitment scheme to add
safeguards from criminal proceedings. (See Hudec v. Superior Court (2015)
60 Cal. 4th 815, 821 (Hudec); see also, id. at p. 827.) In addition to granting
criminal discovery procedures, a right to counsel, and a right to jury trial, the
Legislature provided: “ ‘The patient shall be entitled to the rights guaranteed
under the Federal and State Constitutions for criminal proceedings.’ ” (Id. at
p. 821, quoting Welf. and Inst. Code, former § 6316.2, subd. (e), added by
Stats. 1977, ch. 164, § 3, at pp. 634-636, italics omitted.)
      Two years later, in the wake of a Supreme Court decision holding that
NGIs are similarly situated to mentally disordered sex offenders for
confinement duration purposes (In re Moye (1978) 22 Cal. 3d 457, 467,
superseded by statute as stated in People v. Bennett (1982) 131 Cal. App. 3d
488, 493), the Legislature again borrowed from criminal procedure by
enacting similar reforms to the NGI scheme. (Hudec, supra, 60 Cal.4th at
p. 821.) The reform package included the same provision for “rights
guaranteed under the federal and State constitutions for criminal
proceedings.” (Pen. Code, § 1026.5, subd. (b)(7); Hudec, supra, at pp. 821-822,
italics omitted.)
      In Hudec, our Supreme Court held that the plain language of this
statute provides NGIs in civil commitment extension hearings the rights
“constitutionally enjoyed by criminal defendants,” which includes “the right
to refuse to testify in the prosecution’s case-in-chief.” (Hudec, supra, 60
Cal.4th at p. 826.) The Hudec court conceded a testimonial privilege may
arguably undermine the state’s interest in an accurate result, but, on the
other hand, the Legislature’s decision to require the prosecution to “ ‘shoulder
the entire load’ ” may be viewed as striking a fair balance between the state



                                         4
and the NGI. (Id. at p. 830.) The Legislature made a policy choice, and,
absent a constitutional problem, the courts cannot “reweigh the competing
considerations.” (Ibid.)
                                      C.
      Equal protection ensures that the government does not treat one group
of people unfairly in comparison with other groups with similar
characteristics. (Barrett, supra, 54 Cal.4th at p. 1107.) The initial question
is not whether they are similar in all respects but whether they are similarly
situated “ ‘for purposes of the law challenged.’ ” (McKee, supra, 47 Cal.4th at
p. 1202.)
      Our Supreme Court has repeatedly stated that the Legislature has
latitude to create different rules for civil commitments of people who are
dangerous or in prison for criminal conduct. (See In re Smith (2008) 42
Cal. 4th 1251, 1266-1268; Cooley v. Superior Court, supra, 29 Cal.4th at pp.
253-254; Conservatorship of Hofferber (1980) 28 Cal. 3d 161, 171-173
(Hofferber.) “[T]he Legislature may make reasonable distinctions between its
civil commitment statutes based on a showing that the persons are not
similarly situated, meaning that those who are reasonably determined to
represent a greater danger may be treated differently from the general
population.” (Smith, supra, 42 Cal.4th at p. 1266.) Two differences between
the commitment schemes at issue merit discussion.
      First, the testimonial privilege is broadly consistent with the quasi-
criminal purpose and process of civil commitments for NGIs, MDOs, and
SVPs. The statutory schemes share a common purpose with criminal law—
protecting the public from dangerous people who would otherwise be released
from state prisons or hospitals. (See Feagley, supra, 14 Cal.3d at p. 361.) To
achieve that purpose, the Legislature created a civil proceeding modeled in



                                       5
many respects on criminal trials. To ensure due process, the Legislature
granted the offender due process rights adapted from criminal proceedings,
including a testimonial privilege, along with other features such as criminal
discovery rules. (Pen. Code, § 1026.5, subd. (b)(1) and (b)(3); Hudec, supra, 60
Cal.4th at pp. 820-822, 827 [noting legislative intent to grant “ ‘ [a]ll rights
that apply in criminal trials’ ”].) Extension of the testimonial privilege is
consistent with the criminal model that the Legislature adopted in these
commitment schemes. (Evid. Code, § 930 [a criminal defendant has a right to
refuse to testify].)
      The Legislature structured LPS proceedings differently—less like a
criminal trial—to serve different purposes. The government’s primary
interest is not public safety; there is no accusation that appellant is
dangerous. The government is primarily serving its interest as parens patrie
to care for people who cannot care for themselves. (In re Qawi, supra, 32
Cal.4th at p. 15.) The LPS Act is designed to avoid commitment wherever
possible. (Susan T., supra, 8 Cal.4th at pp. 1018-1019; see, e.g., §§ 5350,
subd. (e)(1) [a person may not be deemed gravely disabled if friends or family
can safely help them]; 5354 [officer conducting conservatorship investigation
“shall recommend conservatorship to the court only if no suitable alternatives
are available”].) Its goals include protecting the mentally ill from criminal
victimization (§ 5001, subd. (g)) “and from the myriad forms of suffering
endured by those unable to care for themselves.” (Conservatorship of Ben C.
(2007) 40 Cal. 4th 529, 540 (Ben C.).) In this context, there is no obvious
reason to depart from the general rule in civil cases that no party may refuse
to be a witness. (Evid. Code, § 911, subdiv. (a).)
      Second, a testimonial privilege serves a similar function in both NGI
proceedings and criminal proceedings. The prosecutor is attempting to prove



                                         6
that the person “represents a substantial danger of physical harm to others”
(Pen. Code, § 1026.5, subd. (b)(1)), which is effectively an allegation that the
person is likely to commit violent crimes. Given the social stigma of branding
a person both mentally impaired and a danger to society, it is reasonable for
the Legislature to provide a corresponding protection like the testimonial
privilege, even when the constitution does not require it. (See Cramer v.
Tyars (1979) 23 Cal. 3d 131, 137-138 [historical purpose of testimonial
privilege is to assure that the criminal justice system remains accusatorial];
Hofferber, supra, 28 Cal.3d at p. 173 [Legislature may determine that
dangerous criminals should be “subject to the trauma and stigma of longer-
term confinement” unlike other violent persons].) Indeed, the Legislature
adopted the testimonial privilege in response to Supreme Court decisions
that likened these kinds of commitments to criminal prosecutions.
(See Hudec, supra, 60 Cal.4th at pp. 820-821, 827.)
      The need for this sort of counterweight in an LPS proceeding is less
obvious. The LPS process is notably different. It begins with a series of
short-term efforts to treat and evaluate the patient prior to a potential one-
year conservatorship. (Ben C., supra, 40 Cal.4th at p. 541.) Rather than a
prosecutor, a public guardian (or other designated county official) brings an
action for a conservatorship, which may lead to a comprehensive
investigation, followed by a report to the court of all available alternatives to
conservatorship. (§§ 5351, 5352, 5354.) The LPS Act also includes additional
safeguards to minimize the intrusion on a person’s liberty that the other
groups do not have, including a right to petition for rehearing every six
months to establish that the patient is no longer disabled (§ 5364), a right to
contest the terms of a commitment and any rights denied the patient
(§ 5358.3), and a right to the least intrusive placement option. (§ 5358,



                                        7
subd. (a)(1)(A).) The “panoply of safeguards” makes an LPS proceeding
“qualitatively different” than a criminal trial by keeping the focus primarily
on the conservatee’s current needs and progress. (Ben C., supra, 40 Cal.4th
at p. 543 [rejecting due process and equal protection arguments for
Anders/Wende review in appeals from LPS proceedings].) And while I do not
doubt the potential stigma associated with being adjudged unable to care for
oneself due to mental illness (see Conservatorship of Roulet (1979) 23 Cal. 3d
219, 228-229), it is surely worse to be adjudged both mentally ill and a
danger to society.
                                            D.
      Notwithstanding the fact that there are relevant differences between
the groups, the public guardian has not demonstrated that they merit
treating the groups differently.
      A testimonial privilege is a fundamental departure from the normal
rules of civil procedure (see Evid. Code, § 911, subd. (a)), and it could be a
valuable tool in any case—civil or criminal—where a party deems it
advantageous to decline to testify. The fact that extension of the privilege to
NGI proceedings make sense for various reasons, as explained above, is
largely due to the Legislature’s policy decision to import criminal safeguards
into NGI proceedings. But that does not necessarily mean it is fair to grant
this valuable privilege to one group and not the other. Similarly, although
NGIs may face greater social stigma than LPS conservatees, it is still a
problem that they both face. The differences do not explain why one group
should have an advantage that the other does not. (McKee, supra, 47 Cal.4th
at p. 1203.) For that reason, despite the presence of relevant differences, the
groups are similarly situated for equal protection purposes. (Ibid.)




                                        8
      I agree with the majority that, even if appellant should not have been
compelled to testify, he has not demonstrated prejudice. (People v. Watson
(1956) 46 Cal. 2d 818, 836; ]; Barrett, supra, 54 Cal.4th at pp. 1150-1151
(conc. & dis. opn. of Liu, J.).) Thus, we need not remand for the trial court to
determine whether differential treatment of proposed LPS conservatees is
justified. In future cases, however, the government should be prepared to
justify the disparate treatment under the second prong of the equal
protection analysis. It may be able to show, for example, that there is a
greater need for the proposed conservatee’s testimony in LPS proceedings
because, in NGI commitment extension proceedings, the government has had
more time to observe the person and to gather evidence while he or she has
been committed. The record here is insufficient to make that sort of
conclusion.




                                     BURNS, J.




A157280




                                        9
A157280 / Public Guardian of Contra Costa County v. E.B.


Trial Court:Superior Court of Contra Costa


Trial Judge:      Honorable Susanne M. Fenstermacher


Counsel:     Sharon L. Anderson, County Counsel, Nina Dong, Deputy County
Counsel for Petitioner and Respondent.


By Appointment of the First District Court of Appeal under the First District
Appellate Project, Jeremy T. Price and Jonathan Soglin for Defendant and
Appellant.




                                     10